DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6 and 11 are actively pending by amendment of 4/7/21. Claims 8-10 stand withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 as amended reads steps a and b are made without adding OSDA, but applicant’s working example for the Si/Al ratio of 50 shows that the seed particles synthesized in example 1 (step a) did use OSDA (made by conventional method and using TMAdaOH as OSDA). This requirement for the new range of Si/Al ratio of 45-55 thus would be new matter.
The following is a quotation of 35 U.S.C. 112(b):



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new ratio of 45-55 for Si/Al means the proportions of the reagents in claim 3 would be outside the range for this ratio. SiO2: NaAlO2 = 100:1 would give an Si/Al ratio range 20-100, which would result in a broader range than that of claim 1 for the precursor solution.
Alternately, Claim 3 is rejected under 35 USC 112(d) as having a scope broader than that of claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 3-6 and 11 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Onozuka et al (US 2017/0259214), with evidence from Tanabe (see rejection 2).
	Onozuka teaches a method of synthesizing CHA membrane on porous alumina/mullite support (se example 1) by first coating seed crystals and then hydrothermally synthesizing as claimed. Paragraph [0097] teaches that an organic structure-directing agent “may be used if desired,” meaning, it is not necessary or not a must. The finished product is dried and calcined to remove the TMADAOH thus making it free of any “agents”. The proportions of the reagents appear also within the range claimed. Please note that the claims do not exclude the “agents” in the process steps. Even if the ingredients ratios are not exactly matching, it would have been obvious to one of ordinary skill to calculate the required ratios based on reaction stoichiometry. 
Synthesis temperature range – [0122], examples (160C, 2 days). Molar ratio of Si/Al = 60 from the Si2Al2O3 ratio of 1/0.033 in [0223]. Claims 6 and 7 has it at 40 or more.
	The broad ratios in claim 3 can be worked out from the details of the examples, or would have been obvious to one of ordinary skill to work out the details of the reactive solutions, unless otherwise shown.
	Regarding the new limitation for the range of Si/Al ratio, Onozuka teaches actual example with ranges 30 and 60/140, and all these membranes show high CO2/N2 separation factor – se the tables 1-3 in the examples 1 and 2 (Si/Al ratio at 60 for seed and 140 for reaction mix) and comparative example 1 (Si/Al ratio at 30.) Applicant has one example at Si/Al ratio of 50. Onozuka’s gas separation data (tables 1-3) shows 

Claim(s) 1, 3-6 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Tanabe et al (US 2017/0036175) in view of Onozuka (see rejection 1).
Tanabe teaches synthesizing CHA membrane on porous support [0051] (Alumina: example 1) as claimed. The seed crystals in Tanabe is FAU instead of CHA because according to Tanabe, FAU using crystals as seed is better – see [0014]. (MPEP 2131.05). Temperature 150C [0112]; time [0113]. The proportions of the ingredients are given in the examples. The product is also dried [0134].
Regarding use of the structure directing agent, [0086] - [0088] – “it is desirable not to use organic template” [0086]; and, “in the case of using an organic template,” [0088] show it is not necessary. The working examples in Tanabe also have no structure-directing agents. Ratio of SiO2/Al2O3 is 15 or less in the claims, and 15 in [0295], which means Si/Al ratio is 30. Ratio range in claim 3 can be worked out from comp. ex. 4, [0295]. Tanabe also teaches that Si/Al ratio can be used to control hydrophilicity and defects [0073]; and teaches wider range for this ration [0098]. Actual ratio required can, therefore, be optimized based on hydrophilicity required of the membrane, which is application specific. Thus for gas separation applications, one would use higher than the Si/Al ratio used by Tanabe, such as in Onozuka.

Response to Arguments
Arguments are not persuasive and are addressed in the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777